Townsend, J.
1. The assignment of error in the bill of exceptions on the overruling of certain demurrers, not being argued or insisted upon,' is treated as abandoned.
2. The only remaining assignment of error is the denial of the motion for new trial on the general grounds. No error is assigned on the charge of the court, and the charge is not included in the record. Accordingly, this court cannot consider the argument in the brief of counsel for the plaintiff in error that the trial court erred in submitting to the jury the construction of the contract between the plaintiff and the defendant relative to the disposition of the reserve fund held by the former. Code § 6-901.
3. The evidence authorizes a finding that the defendant was indebted to the plaintiff as alleged in the petition, and against his plea of confession and avoidance to the effect that plaintiff was retaining other funds of the defendant in excess of this amount. Under the evidence, the jury was authorized to conclude that the plaintiff had a right at all times *900to retain in its reserve account funds up to 7% of outstanding retail accounts as a protection against contingent losses on time payment contracts of purchasers of automobiles, which contracts were purchased by the plaintiff from the defendant without recourse, and that it was entitled to continue to hold the reserve on hand as against contingent losses instead of applying it on the payment of the debt forming the basis for this action. Accordingly, the general grounds of the motion for a new trial are without merit.
Decided January 22, 1957.
Long & Jones, for plaintiff in error.
Fraser & Shelfer, conti’a.
The trial court did not err in denying the motion for new trial.

Judgment affirmed.


Gardner, P. J., and Carlisle, J., concur.